DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2022 has been entered.

Response to Arguments
3.	Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 2, 4, 6-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rojo et al. U.S. Pub. 2013/0194772 (hereafter D1) in view of Anderson et al. U.S. Patent 9,642,290 (hereinafter D4) and in further view of Brandt U.S. Pub. 2014/0008119 (hereinafter D5).
Regarding claim 1, D1 teaches a housing device (600; figure 6A) for isolating electromagnetic interference emitting (EMI) devices (see par [0079], line 24 and par [0125]), comprising: 

a power manager comprising: 
a filter (654; figure 6B; see par [0073]) mounted to a first portion (“exterior room 612”; see par [0073] and figure 6B) of the EMI isolating enclosure; 
a path (see par [0090], “cables…cableway covers”), through the EMI isolating enclosure, that is isolated from an interior of the EMI isolating enclosure; and 
a power provider (see par [0094]) provides power to the filter by obtaining the power using the path,
wherein the EMI isolating enclosure isolates the interior of the EMI isolating enclosure for an ambient environment (see par [0090] and [0125) around the EMI isolating enclosure. 

However, D1 does not specifically teach that said filter is a low pass filter.

D4, in the same field of endeavor, teaches an enclosure for shielding/attenuating EMI interference, which involves the use of a low-pass filter (column 5, lines 9-22) for filtering out undesired incoming power signals.



However, D1 does not teach the isolation provided by the EMI isolating enclosure is at least 90 decibels across a frequency band of the EMI devices in the EMI isolating enclosure.

D5, in the same field of endeavor, teaches an EMI isolating enclosure that provides at least 90 decibels isolation across a frequency band of EMI devices in the EMI isolating enclosure (see par [0033]; “…exceed 100db” and par [0302]) by using a certain type of material of the enclosure.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the EMI isolating enclosure of D1 to be made with certain type of material, as suggested by D5, such that the EMI isolating enclosure would be at least 90 decibels isolated across a frequency band of the EMI devices in the EMI isolating enclosure to 
  
Regarding claim 2, D1 in view of D4/D5 also teaches the housing device of claim 1, wherein the path is connected to the first portion of the EMI isolating enclosure and a second portion (implicitly taught by D1; the portion where the power cable is extended and plugged into a power source) of the EMI isolating enclosure.  

Regarding claim 4, D1/D4/D5 also teaches the housing device of claim 2, wherein the first portion (see figure 6b of D1; first potion 612) is a top of the EMI isolating enclosure (600).
Even though, D1 does not specifically teach that the second portion is a bottom of the EMI isolating enclosure, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to further arrange said second portion to be the bottom of said EMI isolating enclosure of D1, since it has been held that rearranging parts of an invention involved only routine skill in the In re Japikse, 86 USPQ 70 (CCPA 1950).

Regarding claim 6, D1 in view of D4/D5 also teaches the housing device of claim 1, wherein the low pass filter is attached to the first portion of the EMI isolating enclosure (see figure 6A of D1, unit 654 is somehow attached to the first portion of the EMI isolating enclosure).  Even though, D1/D4/D5 does not specifically mention that said low pass filter if permanently attached to said first portion of the EMI isolating enclosure, however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form two pieces separatably or integrally (permanently attached), since it has been held that forming in one piece an article which has formally been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893), for minimizing assembling steps. 

Regarding claim 7, D1 in view of D4/D5 also teaches the housing device of claim 1, wherein the power provider provides power to the lower pass filter by obtaining the power without using the path (par [0090] of D1 indicates different 

Regarding claim 8, D1 in view of D4/D5 also teaches the housing device of claim 1, wherein the power provider provides power to the low pass filter by obtaining the power from a source proximate (see par [0010], “power…from a location external to the cabinet”) to the first portion of the EMI isolating enclosure.  

Regarding claim 9, D1 in view of D4/D5 also teaches the housing device of claim 1, wherein the power provider provides power to the low pass filter by obtaining the power from a source proximate (see par [0010]; “power…from a location external to the cabinet”) to a second portion (the examiner interprets “a second portion” of D1 to be at whichever the location the 2nd end of the cableway exits said housing) of the EMI isolating enclosure.  
Note: “proximate” is a relative term.

Regarding claim 10, D1 in view of D4/D5 also teaches the housing device of claim 9, wherein the second portion of the EMI isolating enclosure is connected to 

Regarding claim 17, D1 in view of D4/D5 also teaches the housing device of claim 1, wherein the low pass filter provides a portion (implicitly taught) of the power to at least one of the EMI emitting devices (see par [0073]; “telecommunication components” which are EMI emitting devices).  

Regarding claim 18, D1 in view of D4/D5 also teaches the housing device of claim 17, wherein the low pass filter provides the portion of the power to the at least one of the EMI emitting devices using a power supply (implicitly taught; that’s the main reason of having said filter 654) disposed within the interior of the EMI isolating enclosure.  

Regarding claim 19, D1 in view of D4/D5 also teaches the housing device of claim 1, further comprising: 
a frame (the housing of 670c; figure 6B), disposed within the EMI isolating enclosure, that houses the EMI emitting devices.  

Regarding claim 20, D1 in view of D4/D5 also teaches the housing device of claim 19, wherein the frame structurally supports the EMI isolating enclosure (see explanations in the rejections of claims 1 and 19).

7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D4/D5 and in further view of Robbins et al. U.S. Pub. 2007/0147013 (hereinafter D2).
Regarding claim 3, as mentioned above, D1/D4/D5 teaches the housing device of claim 2.
However, D1 does not further teach a mobility device disposed on the second portion.  
D2, in the same field of endeavor, suggests a housing device, which further comprises a mobility device disposed on the bottom portion of said housing device (126; figure 1A) to provide mobile capability to said housing device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to further equip the housing device of D1/D4/D5 with a mobility device, as suggested by D2, and rearrange the second portion of D1 to be the bottom .

8.  Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over D1/D4/D5 in view of Leeinski et al. U.S. Patent 6,011,221 (hereinafter D3).
Regarding claim 5, as mentioned above, D1/D4/D5 teaches the housing device of claim 2.
However, D1/D4/D5 does not specifically teach that the path comprises: a first aperture through the first portion into a portion of the interior of the EMI isolating enclosure; a tube that electromagnetically isolates the portion of the interior from a remaining portion of the interior of the EMI isolating enclosure; and a second aperture through the second portion into the portion of the interior of the EMI isolating enclosure.  

D3, in the same field of endeavor, teaches a housing device (see figure 1), which further suggests a path comprises: a first aperture (top opening of 16; figure 1) through a first portion (top portion of enclosure 10; figure 1) into a portion (occupied space of 10) of the interior of an enclosure (10); a tube (16;  

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to further equip the path/tube of D1/D4/D5, as suggested by D3, such that the path would comprise a first aperture through the first portion into a portion of the interior of the EMI isolating enclosure; and a tube that would electromagnetically isolates the portion of the interior from a remaining portion of the interior of the EMI isolating enclosure; and a second aperture through the second portion into the portion of the interior of the EMI isolating enclosure, to further enhance EMI shielding for the internal devices from said power cable(s).  




Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069.  The examiner can normally be reached on M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-


HUNG Q. DANG
Examiner
Art Unit 2835


/JAMES WU/Primary Examiner, Art Unit 2841